Citation Nr: 1016603	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease, 
left knee, with chondromalacia patella.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease, 
right knee, with chondromalacia patella.  

3.  Entitlement to an effective date earlier than July 23, 
2003, for the grant of service connection for service-
connected degenerative joint disease, left and right knees, 
with chondromalacia patella.  

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29.  

5.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision (issued in June 
2005) from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  

In June 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the local RO.  A transcript of the hearing 
is associated with the claims file.  On his January 2006 
substantive appeal, via VA Form 9, the Veteran requested a 
Board hearing via video conference.  Notice of the scheduled 
hearing was sent to the Veteran's address of record; however, 
he did not report to the scheduled hearing and he has not 
provided good cause as to why a new hearing should be 
scheduled.  The Board, then, finds that all due process has 
been satisfied with respect to the Veteran's right to a 
hearing.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left and 
right knee degenerative joint disease, with chondromalacia 
patella, is characterized by extension to zero degrees and 
flexion limited to no less than 125 degrees on the right and 
120 degrees on the left, with complaints of pain.  There is 
mild instability in the left and right knee joints.  
Additional functional limitation due to pain, fatigue, 
weakness, lack of endurance, and incoordination is not shown.  

3.  In a rating decision dated November 1977, the RO denied 
entitlement to service connection for status post knee pain.  

4.  The Veteran did not appeal the November 1977 rating 
decision and he has not established that the November 1977 
rating decision was not supported by the evidence then of 
record and was not consistent with VA law and regulations 
then in effect.  Therefore, the November 1977 rating decision 
is final.  

5.  On July 22, 2003, the RO received a formal claim for 
entitlement to service connection for a bilateral knee 
disability.  

6.  In a rating decision dated in April 2004, the RO granted 
entitlement to service connection for degenerative joint 
disease of the left and right knee, with chondromalacia 
patella, effective July 23, 2003.  The RO later increased the 
Veteran's disability ratings to 10 percent, effective July 
22, 2003, the date the Veteran's service connection claim was 
received by the RO.  

7.  In August 1974, the Veteran began receiving treatment for 
a bilateral knee disability at a VA Medical Center, which 
included surgery for bilateral release of both knees for 
alignment of the patella in September 1975.  

8.  During the pendency of this claim and appeal, the 
competent evidence of record does not reflect that the 
Veteran's service-connected degenerative joint disease 
involving the left and right knee, with chondromalacia 
patella, has required hospital treatment in a VA facility or 
approved private facility for a period in excess of 21 days.  
Nor does the evidence show that the Veteran's service-
connected bilateral knee disabilities have required a period 
of convalescence following treatment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 percent disability 
ratings, but no higher, for instability of the left and right 
knees have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for service-connected degenerative 
joint disease, left and right knee, with chondromalacia 
patella, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 
(2009).

3.  The November 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 20.302, 
20.1103 (2009).

4.  Entitlement to an effective date earlier than July 22, 
2003, for the grant of service connection for a bilateral 
knee disability is not warranted.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400(o)(2) (2009).  

5.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.29 (2009).



6.  The criteria for the assignment of a temporary total 
rating based on need for a period of convalescence following 
hospital treatment due to service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Service connection for a bilateral knee condition was 
established in April 2004, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014.  In September 
2004, the RO re-characterized the Veteran's service-connected 
disabilities as degenerative joint disease of the left and 
right knee, with chondromalacia patella, and increased his 
disability ratings to 10 percent under DC 5257-5260, 
effective July 22, 2003, for each knee.  In granting the 10 
percent ratings, the RO noted that the evidence showed 
decreased range of motion bilaterally, with joint line 
tenderness.  

The Veteran asserts that his left and right knee disabilities 
warrant disability ratings higher than 10 percent.  
Specifically, he states that he was issued knee braces due to 
instability and that he has painful motion in both knees.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted, the Veteran's service-connected left and right knee 
disabilities are currently rated 10 percent disabling under 
DC 5257-5260.  It is not clear why the RO chose to hyphenate 
the diagnostic code under which the Veteran's bilateral knee 
disability is rated, particularly given that there was no 
evidence of instability or limitation of motion that 
warranted a compensable rating at the time.  See September 
2004 rating decision, February 2004 VA examination, VA 
outpatient treatment records dated from February 2002 to 
April 2004.  Instead, it appears the 10 percent rating was 
based upon evidence of degenerative arthritis and painful, 
limited motion.  See 38 C.F.R. § 4.71a, DC 5003.  As such, 
the Board concludes that the Veteran's current 10 percent 
rating is more appropriately rated under DC 5003-5260.  
Nevertheless, the Board will evaluate the Veteran's service-
connected left and right knee disabilities under DCs 5257, 
5260, and any other potentially applicable diagnostic codes.  

Under DC 5257, recurrent subluxation or lateral instability 
warrant a 10 percent rating, if slight; a 20 percent rating, 
if moderate; and a 30 percent rating, if severe.  

Under DC 5260, limitation of flexion warrants a 
noncompensable (zero percent) rating, if limited to 60 
degrees; a 10 percent rating, if limited to 45 degrees; a 20 
percent rating, if limited to 30 degrees; and a 30 percent 
rating, if limited to 15 degrees.  

Similarly, under 5261, limitation of extension warrants a 
noncompensable (zero percent) rating, if limited to 5 
degrees; a 10 percent rating, if limited to 10 degrees; a 20 
percent rating, if limited to 15 degrees; a 30 percent 
rating, if limited to 20 degrees; a 40 percent rating, if 
limited to 30 degrees; and a 50 percent rating, if limited to 
45 degrees.  Normal range of motion of the knee is from zero 
to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran has reported that his service-connected left and 
right knee disabilities cause painful motion and intermittent 
soreness when kneeling, squatting, standing for more than an 
hour, or walking more than 2 miles.  He has also reported 
experiencing weakness, stiffness, giving way, and locking in 
his knee joints.  The Veteran has consistently reported that 
he has trouble with feeling off-balance.  He has also 
reported that he experiences instability in his bilateral 
knees, for which he was issued knee braces by VA.  

At the February 2004 VA examination, the Veteran demonstrated 
extension to zero degrees bilaterally and flexion to 125 
degrees on the right and 120 degrees on the left, with 
painless retropatellar clicks and crepitus bilaterally.  
There were lateral, transverse scars on the patella 
bilaterally, which measured 4 cm and were nonadherent and 
nontender.  Otherwise, there was no deformity, discoloration, 
or swelling affecting either knee.  There was no evidence of 
instability on varus, valgus, Lachman's, and drawer testing.  
The examiner stated there was no objective evidence that the 
Veteran's function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance.  The examiner 
specifically stated that his opinion was based upon the 
functional ability found and reported in the examination 
report.

At the October 2008 VA/QTC examination, the Veteran 
demonstrated extension to zero degrees bilaterally, flexion 
to 135 degrees on the right and 120 degrees on the left, with 
pain at 125 degrees and 110 degrees, respectively.  The 
examiner stated that the Veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use; it is 
important to note that the examiner stated that the Veteran 
was symptomatic at the time of the examination.  There was 
also no evidence of weakness, tenderness, guarded movement, 
or subluxation.  Stability testing revealed that the 
anterior, posterior, medial, and lateral cruciate ligaments 
were normal, as were the medical and lateral meniscus.  The 
October 2008 VA examiner noted that there were scars in the 
parapatellar region on both knees that measured 4 cm by 1 cm, 
with hyperpigmentation less than six inches but no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, hypopigmentation, or abnormal 
texture associated therewith.  

Treatment records shows that there is tenderness in the 
lateral and medial joint line and occasional tenderness under 
the patella.  See VA outpatient treatment records dated April 
2004, May 2006, August 2006, and August 2009.  The VA 
outpatient treatment records do not contain evidence of 
laxity in the Veteran's bilateral knees until August 2009, at 
which time the examining physician noted mild valgus 
deviation bilaterally and laxity in the left knee on valgus 
stress test.  The Veteran has reported experiencing numbness 
in the lateral side of the left lower leg area; however, 
there is no allegation or evidence that this numbness is 
associated with the service-connected left or right knee 
disabilities.  In fact, neurological examinations throughout 
the appeal have revealed normal strength and intact sensory 
perception in the lower extremities.  See VA outpatient 
treatment records dated April, August, and September 2004, 
and October 2005.  

VA outpatient treatment records also show that, in 
approximately August 2006, a lipomatous cyst was found in the 
medial portion of the Veteran's left knee.  The Veteran 
underwent surgery to remove the cyst in June 2008, after 
which the Veteran lodged no pertinet complaint and the 
evidence showed full range of motion in the left knee joint, 
with a clean, dry, and intact incision that showed no signs 
of infection.  See VA outpatient treatment records dated from 
May 2006 to July 2008.  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3

In evaluating the Veteran's service-connected left and right 
knee disabilities under DC 5257, the Board again notes that 
the Veteran has reported that he was issued knee braces 
because of instability in his joints.  Indeed, review of the 
record reveals the Veteran was issued braces by VA in August 
2004, although there was no objective evidence of instability 
until August 2009.  In August 2009, objective examination 
revealed mild valgus deviation bilaterally, with laxity noted 
in valgus stress testing in the left knee.  Based on the 
foregoing, the Board will resolve all doubt in the Veteran's 
favor and find that the Veteran's service-connected left and 
right knee disabilities were manifest by slight instability, 
but no more, throughout the entire rating period.  As such, 
separate 10 percent disability ratings under DC 5257 for both 
the left and right service-connected knee disabilities are 
granted.  In making this determination, the Board notes that 
VA General Counsel has advised that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257.  See VAOPGCPREC 28-97.  

A disability rating higher than 10 percent is not warranted 
under DC 5257 because the evidence does not show that the 
Veteran's instability more nearly approximates a moderate or 
severe disability.  Indeed, the Veteran has reported that he 
has never fallen due to his service-connected knee 
disabilities but, instead, feels off balance.  See June 2009 
DRO Hearing transcript.  Given the lack of evidence showing 
functional limitation due to instability and the fact that 
there is only objective evidence of instability starting in 
2009, the Board finds the Veteran's instability more nearly 
approximates a slight disability as contemplated by DC 5257.  

In evaluating the Veteran's service-connected left and right 
knee disabilities under the limitation of motion codes, the 
Board notes that the Veteran has never demonstrated flexion 
or extension to a degree that warrants a compensable 
disability rating under DC 5260 or 5261.  Therefore, DCs 5260 
and 5261 do not assist the Veteran in obtaining a higher 
disability rating even considering his reports of painful 
motion.

The Board has considered the Veteran's service-connected left 
and right knee disabilities under all potentially applicable 
diagnostic codes.  However, he has never been diagnosed with, 
or shown to have, ankylosis of either knee, dislocation or 
removal of the semilunar cartilage, impairment of tibia and 
fibula, or genu recurvatum.  Therefore, DCs 5256, 5258, 5259, 
5262, and 5263 are not for application in this case.  With 
regard to the Veteran's semilunar cartilage, the Board notes 
that an August 2006 VA treatment record reflects that an MRI 
of the Veteran's left knee revealed degenerative meniscus, 
with no acute tears.  However, a March 2008 MRI report 
reveals that the Veteran's menisci and cruciate and 
collateral ligaments are intact.  Therefore, the Board finds 
the Veteran's semilunar cartilage is intact and does not 
allow for a higher disability rating.  

The Board has also considered whether a separate rating can 
be assigned for any neurological impairment associated with 
the Veteran's service-connected left and right knee 
disabilities.  As noted above, the Veteran has reported 
experiencing numbness in the lateral side of the left lower 
leg area; however, neurological examination has revealed 
normal strength and intact sensory perception in the lower 
extremities.  The Board finds the objective evidence of 
normal sensory perception more probative than the subjective 
evidence of numbness in the left lower leg.  Therefore, a 
separate rating based upon neurological impairment is not 
warranted. 

The Board has also considered whether a separate rating can 
be assigned for the scars present on the Veteran's service-
connected left and right knee disabilities.  As noted, the 
October 2008 VA examiner noted scars in the parapatellar 
region on both knees that measured 4 cm by 1 cm, with 
hyperpigmentation less than six inches but no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, hypopigmentation, or abnormal texture associated 
therewith.  The objective evidence also shows the Veteran has 
a scar in the area where the lipomatous cyst was removed in 
his left knee, which is described as clean, dry, and intact, 
with no signs of infection.  Without evidence that the scars 
measure at least 144 square inches and are manifested by 
frequent loss of skin or pain on objective examination, a 
separate 10 percent disability rating is not warranted for 
any scars associated with the service-connected left and 
right knee disabilities.  See 38 C.F.R. § 4.118, DCs 7801 to 
7804 (2008).  

The Board has considered the Veteran's scars under DC 7805, 
which provides that scars may be rated on limitation of 
function of the affected part.  As noted above, the Veteran 
has never demonstrated limitation of flexion or extension 
that warrants a compensable disability rating under DCs 5260 
and 5261.  Therefore, DC 7805 does not assist the Veteran in 
obtaining a higher disability rating.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, an amendment was made to the criteria for 
rating the skin.  The amendment was made effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, the Board will not evaluate the Veteran's scars 
under the criteria in effect as of 2008 because that 
amendment only applies to claims received by VA on or after 
October 23, 2008, or in a case where a veteran requests 
review of his disability under the new rating criteria.  The 
Veteran's service connection claim was received by VA in July 
2003 and the Veteran has not requested that the scars 
associated with his service-connected knee disabilities be 
evaluated under the new rating criteria.  Therefore, the 
Board finds that proper consideration has been given to the 
scars associated with the Veteran's service-connected left 
and right knee disabilities under all potentially applicable 
diagnostic codes.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2009) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
the Board to consider the Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  In evaluating the Veteran's claim under DeLuca, the 
Board notes that the preponderance of the evidence does not 
contain any objective evidence that the Veteran's function is 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, including after 
repetitive use.  In fact, VA examiners have specifically 
found that there is no evidence of additional limitation.  As 
such, the Board finds that any functional limitation due to 
pain is contemplated in the 10 percent rating assigned under 
DC 5003, as that rating was based upon degenerative arthritis 
manifest by painful motion.  Therefore, an increased rating 
is not warranted based on application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the Veteran's service-connected 
degenerative joint disease of the left and right knee, with 
chondromalacia patella, warrant separate 10 percent 
disability ratings, but no higher, based upon instability.  
These ratings are to be assigned in addition to the currently 
assigned 10 percent ratings for painful motion under DC 5003-
5260.  All reasonable doubt has been resolved in the 
Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

As set forth above, the various rating criteria for knee 
disabilities thorough cover all complaints put forth by the 
Veteran and all objective medical findings related to his 
knee disabilities.  As such, the Board finds that the rating 
criteria are adequate with respect to this Veteran's knee 
disabilities and referral for an extra-schedular rating is 
not warranted.  Additionally, there is no evidence that the 
Veteran asserts, nor that he has been shown to be, 
unemployable because of his service-connected knee 
disabilities.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
Veteran.

Effective Date

The Veteran is seeking an effective date earlier than July 
22, 2003, for the grant of service connection for his 
service-connected bilateral knee disabilities.  Specifically, 
the Veteran asserts that he filed a claim for service 
connection when he was hospitalized for surgery on his knees 
in September 1975 and medical records showing this 
hospitalization were of record at the time of his initial 
claim.  See October 2004 VA 21-4138.  As such, the Veteran 
believes that service connection should be made effective 
from the date of discharge, April 1, 1975.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  
The statute and regulation provide, in pertinent part, that 
the effective date of an award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. §3.400.  
For service connection claims, the effective date may also be 
day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Review of the record reveals that, in September 1975, the 
Veteran submitted a formal claim for service connection 
benefits for several disabilities, including a bilateral knee 
disability.  See September 1975 VA Form 21-526.  In April 
1976, the RO informed the Veteran that his claim had been 
denied because he did not report for a scheduled VA 
examination.  In July 1977, the Veteran requested that his 
claim be reopened because he had not received notice of the 
scheduled examination and, in September 1977, he was afforded 
a VA examination.  Subsequently, in November 1977, the RO 
issued a rating decision that denied service connection for 
status-post knee pain.  The RO denied the Veteran's claim 
because, while the service treatment records showed 
complaints of knee pain in March 1975 and at separation from 
service, physical examination revealed normal range of motion 
and intact ligaments during service.  The RO also considered 
medical evidence showing the Veteran began receiving 
treatment for and eventually underwent surgery on his knees 
at a VA Hospital beginning in August 1975; however, the RO 
noted that the Veteran's knees were within normal limits at a 
VA examination in September 1977.  

The Veteran was notified of the RO's determination but he did 
not initiate an appeal as to the November 1977 rating 
decision.  Therefore, the November 1977 rating decision 
became final.  See 38 U.S.C.A. 7105.  

The Veteran has asserted that clear and unmistakable error 
may have been made in the November 1977 rating decision, as 
medical records showing treatment and surgery for a bilateral 
knee disability were of record at that time.  See June 2005 
Notice of Disagreement.  The Board has considered the 
Veteran's argument; however, it appears that the RO 
considered the evidence of record, applied the applicable 
laws and regulations, and determined that service connection 
for a bilateral knee disability, specifically characterized 
as status post knee pain, was not warranted.  There is no 
allegation that the correct facts were not known at the time 
of the November 1977 rating decision; nor is there any 
allegation or indication that the RO ignored or improperly 
applied the law at the time of the rating decision.  Indeed, 
review of the record reveals that a bilateral knee disability 
was not found at the September 1977 VA examination and, thus, 
the RO was correct in finding no evidence of a current 
disability.  The Board notes that, at the time of the 
November 1977 rating decision, the law did not allow for the 
consideration of evidence of a disability at any time during 
the claims process as evidence of a current disability when 
the most recent evidence of record and diagnosis was 
negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Based on the foregoing, the Board finds that the Veteran has 
failed to establish, without debate, that the correct facts, 
as they were known in November 1977, were not before the RO 
or that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at that time.  
The Veteran has also failed to establish that, but for any 
such alleged error, that the outcome of the decision would 
have been different.  See 38 C.F.R. § 3.105(a); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995); Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  Therefore, the Board finds that clear and 
unmistakable error was not made in the November 1977 rating 
decision and, thus, the November 1977 rating decision became 
final.  See 38 U.S.C.A. 7105.  

Review of the record reveals that, following the final 
November 1977 rating decision, the next communication 
received from the Veteran regarding a bilateral knee 
disability was a formal claim of service connection for a 
bilateral knee condition submitted on July 22, 2003.  See 
July 2003 VA Form 21-526.  Because the November 1977 rating 
decision became final and the record does not contain a 
formal or informal communication requesting entitlement to 
service connection for a bilateral knee disability until July 
2003, the Board finds that July 22, 2003 is the earliest 
possible date from which service connection for degenerative 
joint disease of the left and right knees may be granted.  

In making this determination, the Board notes that 
entitlement to service connection for a bilateral knee 
disability was not established by the evidence of record 
until February 2002, when the February 2004 VA physician 
opined that it is at least as likely as not that the 
Veteran's current bilateral knee disability is related to the 
knee disability he manifested in service.  Therefore, 
entitlement to service connection for a bilateral knee 
disability was not established until after the July 2003 
claim and, thus, the effective date can be no earlier than 
July 2003.  

In summary, and based on the foregoing reasons and bases, the 
Board finds that the proper effective date for the award of 
service connection for degenerative joint disease of the left 
and right knee is July 22, 2003, and the benefit-of-the-doubt 
is not for application.  See Gilbert, supra.  

Temporary Total Ratings

The Veteran has asserted that he is entitled to temporary 
total ratings because he underwent surgery on his bilateral 
knee disability in September 1975.  

The law provides that a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days or hospital observation at Department of 
Veterans Affairs expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The law also provides that a total disability rating will be 
assigned without regard to the other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that treatment of a service-connected 
disability resulted in (1) surgery necessitating at least one 
month of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches, or (3) 
immobilization by case, without surgery, of one major joint 
or more.  The total rating will be effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  See 
38 C.F.R. § 4.30.  

Review of the record reveals that, beginning in August 1974, 
the Veteran began receiving treatment for a bilateral knee 
disability at a VA Medical Center.  In September 1975, the 
Veteran underwent surgery for bilateral release of both knees 
for alignment of the patella.  

The Veteran believes that, because of this treatment and 
surgery, he is entitled to a temporary total rating under 
either 38 C.F.R. §§ 4.29 or 4.30.  However, in September 
1975, service connection had not yet been established for a 
bilateral knee disability and, thus, entitlement to a 
temporary total rating under 38 C.F.R. §§ 4.29 or § 4.30 is 
not warranted, as both regulations require treatment of a 
service-connected disability for eligibility.  There is no 
provision that allows for retrospective entitlement to a 
temporary total rating and, thus, entitlement to a temporary 
total rating, based upon the treatment and surgery in 
September 1975, cannot be established now that service 
connection has been granted for a bilateral knee disability.  

There is no allegation or evidence of record that shows that, 
during this claim and appeal, the Veteran's service-connected 
left and right knee disabilities have required hospital 
treatment in a VA facility or approved private facility for a 
period in excess of 21 days, or a period of convalescence 
following treatment.  

Therefore, based upon the foregoing reasons and bases, the 
Board finds that entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 or 4.30 is not 
warranted, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  

ORDER

A separate initial rating of 10 percent based upon 
instability of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

A separate initial rating of 10 percent based upon 
instability of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

An initial disability rating in excess of 10 percent for 
service-connected degenerative joint disease of the left and 
right knee, with chondromalacia patella, is denied.

Entitlement to an effective date earlier than July 22, 2003, 
is not warranted for the grant of service connection for 
degenerative joint disease of the left and right knee, with 
chondromalacia patella.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. §§ 4.29 and/or 4.30 is denied.  

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


